Case 4:20-cv-01870 Document 11 Filed on 07/20/20 in TXSD Page 1 of 5
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 July 20, 2020
                                                                              David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

       JAMES M. MILES,                §   CIVIL ACTION NO.
       (TDCJ–CID #2238032)            §   4:20–cv–1870
                                      §
                      Plaintiff,      §
                                      §
               vs.                    §   JUDGE CHARLES ESKRIDGE
                                      §
       BRIAN COLLIER, et al.,         §
                                      §
                      Defendants.     §

                      ORDER ON PENDING MOTIONS

            Plaintiff James M. Miles is an inmate of the Luther Unit of
       the Texas Department of Criminal Justice—Correctional
       Institutions Division. He brings action with respect to potential
       exposure to COVID-19.
            His motion for a temporary restraining order is denied
       without prejudice. Dkt 6. His motion for the appointment of
       counsel is also denied without prejudice. Dkt 8. His motion to
       amend the complaint is granted. Dkt 7.
                 1. Motion for temporary restraining order
            Miles brings this action pursuant to 42 USC § 1983, alleging
       deliberate indifference by the TDCJ–CID to potential exposure
       to COVID-19. He moves for an emergency order. Dkt 6. He did
       not file a certificate of service with his motion.
            The Court construes this as a motion for a temporary
       restraining order on an ex parte basis. Rule 65(b) of the Federal
       Rules of Civil Procedure provides that a court may issue a
       temporary restraining order without notice to the other party or
       its attorney only if “specific facts in an affidavit or a verified
       complaint clearly show that immediate and irreparable injury,
       loss, or damage will result to the movant before the adverse party
Case 4:20-cv-01870 Document 11 Filed on 07/20/20 in TXSD Page 2 of 5




       can be heard in opposition,” and “the movant’s attorney certifies
       in writing any efforts made to give notice and the reasons why it
       should not be required.”
            Miles provides no support for his request to proceed without
       notice to Defendants or why notice should not be required. He
       also describes no efforts he has made to advise Defendants of
       this request or his current pleading. Rule 65(b) thus requires
       denial. See Rockwell v Delaney, 2019 WL 2745754, *2 (WD Tex);
       Nguyen v Bank of America, NA, 2017 WL 4478261, *1 (SD Tex).
            Beyond this, the award of preliminary injunctive relief
       depends upon the familiar factors of a substantial likelihood of
       success on the merits, a substantial threat of irreparable injury if
       the injunction is not granted, an evaluation that the threatened
       injury to the plaintiff outweighs the threatened injury the
       injunction may cause the defendants, and a determination that
       the injunction does not disserve public interest. Rodriguez v United
       States, 66 F3d 95, 97 (5th Cir 1995) (per curiam), citing Mississippi
       Power & Light Co v United Gas Pipe Line Co, 760 F2d 618, 621
       (5th Cir 1985). A preliminary injunction should not be granted
       unless the movant carries the burden of persuasion by a clear
       showing. Cherokee Pump & Equipment, Inc v Aurora Pump, 38 F3d
       246, 249 (5th Cir 1994). Any injunctive relief in the form of
       “superintending federal injunctive decrees directing state
       officials” is considered an extraordinary remedy. Morrow v Harwell,
       768 F2d 619, 627 (5th Cir 1985).
            Similar cases have been filed in a number of courts with
       respect to different prison facilities, including one action before
       Judge Ellison in the Southern District of Texas. See Valentine v
       Collier, Case No 4:20-cv-1115 (SD Tex 2020). Inmates
       represented by counsel at the Wallace Pack Unit in Grimes
       County, Texas filed suit alleging that the prison failed to protect
       them from exposure to COVID-19. The inmates held there are
       disproportionately elderly or with underlying health conditions.
       Judge Ellison entered a preliminary injunction after an evidentiary
       hearing that regulated cleaning procedures, required masks for
       inmates and staff, and mandated testing, among other
       requirements. Valentine v Collier, 2020 WL 1899274, *1–2
       (SD Tex). The Fifth Circuit stayed that injunction pending



                                           2
Case 4:20-cv-01870 Document 11 Filed on 07/20/20 in TXSD Page 3 of 5




       appeal. See Valentine v Collier, 956 F3d 797, 799 (5th Cir 2020)
       (per curiam). The Supreme Court declined to vacate the stay. See
       Valentine v Collier, 140 S Ct 1598 (2020). The Fifth Circuit most
       recently vacated the preliminary injunction upon finding that the
       Texas Department of Criminal Justice had substantially
       complied. Valentine v Collier, 960 F3d 707 (5th Cir 2020) (per
       curiam).
            The complaint brought by Miles requests very detailed relief
       that if implemented would be quite intrusive on procedures at the
       TDCJ–CID. These would include:
                 o Imposition of mandatory social-distancing practices
                      during housing, recreation, and dining;
                 o Distribution of effective hand sanitizer;
                 o Modification of procedures for scanning inmate
                      identification cards to avoid physical contact; and
                 o Reasonable response to medical needs.
       Dkt 6 at 2–5.
            These requests for relief are in many ways similar to that
       ordered in Valentine. But apart from general description, Miles
       has not alleged with sufficient detail what practices are currently
       in place at the Luther Unit and why they are deficient. This is in
       considerable contrast to the factual record developed by counsel
       representing the inmates before Judge Ellison in Valentine.
            Particularly given the stay and then vacatur entered by the
       Fifth Circuit in Valentine, the Court finds that Miles has not clearly
       carried his burden of persuasion. An ex parte temporary
       restraining order is inappropriate at this juncture.
                 2. Motion for appointment of counsel
            Miles requests an order for the appointment of counsel.
       Dkt 8. There is no automatic right to appointment of counsel in
       civil rights cases. See Baranowski v Hart, 486 F3d 112, 126 (5th Cir
       2007). But a district court may appoint counsel on finding that
       exceptional circumstances exist. Cupit v Jones, 835 F2d 82, 86 (5th
       Cir 1987), citing Jackson v Dallas Police Department, 811 F2d 260,
       261 (5th Cir 1986) (per curiam). The Fifth Circuit has articulated
       several factors to guide this consideration:
                 o The type and complexity of the case;



                                           3
Case 4:20-cv-01870 Document 11 Filed on 07/20/20 in TXSD Page 4 of 5




                o    Whether the indigent party is capable of adequately
                     presenting the case;
                 o Whether that party is in a position to adequately
                     investigate the case;
                 o Whether the evidence will consist in large part of
                     conflicting testimony so as to require skill in the
                     presentation of evidence and in cross-examination;
                     and
                 o Whether appointed counsel would aid in the
                     efficient and equitable disposition of the case.
       Jackson, 811 F2d at 261–62, citing Ulmer v Chancellor, 691 F2d 209,
       213 (5th Cir 1982).
            As to the first factor, Miles’s civil rights claims do not appear
       to present any complexities that are unusual in prisoner actions.
       As to the second and third factors, Miles has to this point filed
       clear and well-articulated pleadings. Examination of the fourth
       factor is premature because the case has not been set for trial. As
       to the fifth factor, there is no indication that appointing counsel
       would aid in the efficient and equitable disposition of the case.
            The Court finds that appointment of counsel is not
       warranted at this time. Miles may reassert this motion if
       circumstances change.
                 3. Motion to amend complaint
            Miles seeks to amend his complaint to correct the names of
       the defendants. Dkt 7. A party may generally amend its original
       pleading as a matter of course within twenty-one days of service.
       FRCP 15(a)(1). After that, a party may amend its pleading only
       with the opponent’s written consent or permission of the court.
       FRCP 15(a)(2). “The court should freely give leave when justice
       so requires.” Ibid.
             The amendment sought is reasonable and timely. Miles may
       amend his complaint as requested.
                 4. Conclusion
            The motion for temporary restraining order is DENIED
       WITHOUT PREJUDICE. Dkt 6. Miles may seek preliminary relief at
       a later juncture if appropriate.




                                           4
Case 4:20-cv-01870 Document 11 Filed on 07/20/20 in TXSD Page 5 of 5




            The motion for appointment of counsel is DENIED
       WITHOUT PREJUDICE. Dkt 8. Miles may seek appointment of
       counsel at a later juncture if warranted.
            The motion to amend to correct the names of the defendants
       is GRANTED. Dkt 7. The Clerk must correct the docket sheet to
       reflect that the named defendants are Bryan Collier and Latunja
       Jones.
            SO ORDERED.
            Signed on July 20, 2020, at Houston, Texas.


                                  ________________________
                                  Hon. Charles Eskridge
                                  United States District Judge




                                       5
